Citation Nr: 1241589	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1959 and from February 1960 to September 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied a TDIU.  This matter was remanded in May 2011 and December 2011 for further development.  

The Veteran presented testimony at a Board hearing in October 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

As evidence of the Veteran's potential unemployability is of record, and since he does not meet the schedular criteria for a TDIU rating, the matter should be referred to the Director, Compensation and Pension Services, for extraschedular consideration. 

CONCLUSION OF LAW

The criteria for the submission of the claim for TDIU on an extraschedular basis to the Director of Compensation and Pension Services have been met. 38 C.F.R. § 4.16(b) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for chronic low back pain, evaluated as 20 percent disabling; neuritis of the left sciatic nerve, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; hemorrhoidectomy, evaluated as 10 percent disabling; dermographism, pruritis scroti and early vitiligo, evaluated as 10 percent disabling; left ureterolithotomy, evaluated as 0 percent disabling; and post operative excision, left inferior parathyroid edenoma, evaluated as 0 percent disabling.  His combined rating is therefore 50 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history. 38 C.F.R. §§ 3.321(b) , 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered. 38 C.F.R. § 4.19 . 

At the Veteran's October 2010 Board hearing, he testified that he has been denied employment due to physical limitations.  Specifically, he testified that his back disability and sciatic problems prevent him from standing for any length of time.  They also cause him to move slowly.  He stated that he was fired from his most recent job because he was just too slow.  He also suspects that his hypertension has caused prospective employers to not hire him.  He admitted that his skin condition, genital urinary condition, and thyroid conditions do not affect his ability to find employment.  He testified that he has gone to vocational rehabilitation and has been told that employment is not feasible.  

The Veteran submitted a May 2004 separation notice from his employer (Robert Bosch Corporation).  It stated the Veteran has been employed by the company since March 1998; and that he was being fired because "productivity goals have never been met on a consistent basis since 11-7-03...You were issued a final warning on 2-3-04 and given 12 weeks to improve.  Eight of last 12 weeks have been below standard productivity requirements."  

The Veteran underwent vocational rehabilitation.  However, an April 2005 Narrative Statement from Job Placement Services reflects that at that time, the Veteran indicated that he was not pursuing employment.  Subsequent Narrative Statements in August 2005 and September 2005 indicate that the Veteran insisted on working within 20 miles of his home, thereby diminishing the number of opportunities available to him.  

A November 2006 Final Evaluation Report indicates that the Veteran has been found infeasible to return to work and that the Veteran was able to acknowledge that he was not competitive for employment.  However, the Board notes that the impediments to work were a combination of service connected disabilities and non-service connected disabilities.  It was noted that the Veteran suffered from hypertension (which is service connected), as well as shaking hands and vision problems that are not service connected.  The report also noted anger outbursts which are not service connected.  

On January 26, 2007, the Veteran underwent a Department of Veterans Affairs Independent Living Needs Assessment.  The examiner noted the Veteran's service connected disabilities.  The Veteran reported that he has difficulty going up and down steps, and that the staircases in his home either have no handrails or need replacement handrails.  He also stated that he has difficulty getting in and out of the bathtubs and showers.  He reported that he has difficulty dressing his lower extremities, and that he has to sit down in order to get dressed.  He reported that he is able to do 50 percent of the cooking and 20 percent of the cleaning without difficulties.  His wife handles the remaining cooking and cleaning duties.  He stated that he would like to do some volunteer work in schools; but that the jobs for which he has made inquiries require a college degree (which the Veteran does not have).  The examiner opined that "Due to the combination and severity of [the Veteran's] service connected disabilities, it is felt that he is not employable."  

The Board acknowledges that a subsequent June 2007 Concurrence for Infeasibility for VR&E Services states that the Veteran "acknowledged that at this time he could not return to competitive work because of his age, the effects of his age on his eye sight & writing, and limits associated to his [service connected disabilities] of limited standing and sitting."  The Vocational Rehabilitation Counselor concurred that it was infeasible for the Veteran to work.  

Subsequent rehabilitation reports (dated February 2009 to November 2009) reflect that the Veteran's home was outfitted with grab bars in the bathroom, a shower chair, a perching stool for the kitchen, and handrails for all the Veteran's staircases.    

The Veteran underwent VA examinations in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of constant, dull lower back pain, with sharp pain (of 10/10 severity) occurring approximately once per week.  He reported that these flare-ups of intense pain last approximately one day.  He also complained of slowness of movement, left numbness, and tingling from his back to his left lower leg.  Upon examination, he was able to forward flex to 75 degrees, with objective pain beginning at 70 degrees.  The examiner noted that the Veteran had functional loss/impairment of the thoracolumbar spine, and that he had localized tenderness and/or soft tissue of the thoracolumbar spine.  The Veteran also had moderate radicular pain (left leg numbness and tingling), though the examiner found no objective evidence of it.  The Veteran reported that he occasionally uses a cane for ambulation.  The examiner noted that there has been objective evidence (in the form of x-rays) of arthritis.  She opined that the Veteran is not able to lift more than 50 pounds; and that he is unable to perform a job that requires prolonged standing (more than four hours at a time).  However, she opined that he could perform mild lifting (fewer than 50 pounds), limited walking, bending, and a job that alternates from sitting to standing.  He could do clerical and/or supervisory work.  Regarding the Veteran's left sciatic nerve neuritis, she opined that he would have difficulty with lifting greater than 50 pounds or standing for more than two hours at a time.  However, he could perform duties requiring alternating sitting and standing, and any sedentary work.  
The examiner noted that the Veteran is on medication for his hypertension; but that the disability does not impact his ability to work.  Likewise, she opined that the Veteran's mild to moderate hemorrhoids, skin disability, kidney/ureter disability, and thyroid disability, do not impact his ability to work.       

Analysis

Beginning in November 2006, the vocational rehabilitation reports consistently state that it is infeasible for the Veteran to be employed.  The only question arising from the vocational rehabilitation reports is whether this inability to be employed is due to service connected disabilities or non service connected disabilities.  The Board recognizes the Veteran's age and the fact that his eyesight is significantly diminished.  The November 2006 Evaluation Report is unclear as to whether the Veteran would be unemployable based on service connected disabilities alone.  However, the January 2007 counselor who conducted the Department of Veterans Affairs Independent Living Needs Assessment listed the Veteran's service connected disabilities (along with the disability rating he receives) and then specifically opined that "Due to the combination and severity of [the Veteran's] service connected disabilities, it is felt that he is not employable."  The Board notes that this evidence weighs in favor of the Veteran and has not been rebutted.  

The Board recognizes that the January 2012 VA examiner conducted thorough examinations, and concluded that the Veteran could do sedentary work.  However, the examiner did not comment on the evidence provided in the Veteran's vocational rehabilitation file.  In addition to the opinion of the January 2007 rehabilitation counselor, the file contains documentation of the extensive accommodations made to the Veteran's home in order to allow the Veteran to be functional in it.  Moreover, these accommodations seem to be necessary as a result of the Veteran's service connected disabilities of low back pain and neuritis of the left sciatic nerve (rather than non service related issues of poor eyesight and outbursts of anger).  The January 2012 examiner did not address the opinion of the January 2007 rehabilitation counselor, nor did she address the fact that the Veteran's low back and left sciatic nerve disabilities appear to be severe enough to warrant significant accommodations to the Veteran's home.  

Finally, the Board notes that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Based on the Veteran's testimony at his October 2010 Board hearing, it would appear that the Veteran's previous work experience was largely as a laborer.  He testified that he was unable to keep up in his old job because it involved bending, stooping, lifting, and moving quickly.  He testified that he was fired because he was just too slow; and the May 2004 separation notice from the Veteran's former employer substantiates this contention.  Considering the Veteran's previous work history, the Board finds that his service connected disabilities may preclude him from securing and following a substantially gainful occupation.  However, the Board cannot grant such benefits in the first instance.  

At this point, the Board will not make a decision regarding the appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the claim is granted.  At this point, this claim will necessarily be REMANDED for further action consistent with this decision. 

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the benefit sought by the Veteran is being granted (in part anyway) by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


ORDER

Submission of a claim for a total disability rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Service, is warranted. 

REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits. Specifically, this matter is to be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission. 

2. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


